DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuating mechanism proximal to the proximal portion prior to applying the compressive force & sliding at least one of a needle tip capture mechanism or an actuator onto the needle cannula and over the feature after creation of the feature both must be shown or the feature(s) canceled from the claim(s). Noting, that the only examples depicted do not show the actuating mechanism during a stage of applying the compressive force. Furthermore, the disassemble diagram provided in (Fig. 1) does not show nor highlight, any sliding nor does it show the capture mechanism or an actuator onto the needle cannula over the feature after creation.  No new matter should be entered.Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 
& c.) The drawings are objected to because currently reference characters 110, 126 & 140, all refer to a “distal end” of their respective component, each instance of “distal end” should be followed by “distal end of (object)” i.e. the distal end of the needle, the distal end of the actuator. Additionally, reference characters 112, 134 & 142 both refer to a “proximal end” and should be changed and treated in a similar manner to the “distal end” objection.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 
                                                                        Specification
The abstract of the disclosure is objected to because 
Currently the abstract includes the attorney docket number at the top right hand. The attorney docket number should be removed and a copy reflecting the removal of the attorney docket number from the abstract should be submitted. 
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Currently, claim 2 reads “The method of claim 2,…” Accordingly, this verbiage would make claim 2 its own independent claim. However, its apparent this was not the applicant’s intention due to having the terminology “the compressive force” and “the outer diameter” which is in reference to components having antecedent basis in claim 1. As such, for the purpose of examination, Claim 2 is understood to read “The method of claim 1,…” and thus be a dependent claim from 1. If this is not the case appropriate commentary from applicant is required. Additionally, a restriction may be imposed to due to the possibility of two independent inventions existing.
Claim Objections
Claims 2-4 are objected to because of the following informalities:  
Claim 2 is currently written to depend on itself. As note above in the claim interpretation, this believed to be done in error, were claim 2 is believed (by the examiner) to depend on claim 1. If this is not the case appropriate commentary from applicant is required.
Appropriate correction is required.                                                        Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 recites the limitation "the compressive force” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 recites the limitation "the outer diameter” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 recites the limitation "the tubular wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 recites the limitation "the compressive force” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 recites the limitation "the outer diameter” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 recites the limitation "the asymmetrical curve" twice in lines 1 & line 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is insufficient antecedent basis for in the (claim 3).
Claims 4 recites the limitation "the proximal end” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 recites the limitation "the needle” twice in line 2 & line 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 recites the limitation "the distal end” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.) Claim(s) 1 & 8 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over McKinnon et al. (US-2011/0,011,149, hereinafter McKinnon)Regarding claim 1, 	
A method of creating a feature on a needle, the method comprising: 
providing a needle having a sharpened distal end for insertion into an insertion site on a subject, 
a proximal end, and 
a tubular wall defining an inner diameter and an outer diameter; 
gripping a distal portion of the needle about the outer diameter;
gripping a proximal portion of the needle about the outer diameter; and 
applying a compressive force between the distal portion and the proximal portion sufficient to effect an outward buckling of the tubular wall, 
thereby increasing an outer diameter of the tubular wall between the distal portion and the proximal portion.
McKinnon teaches the following:
– c.) (Claim 1) teaches providing a needle having a tube wall defined by an inner diameter and an outer diameter, the needle further having a length; (Fig. 4) highlights the sharpened tip of the needle.
& e.) ([0018]) teachers that when the needle 10 is compressed, or pinched between the upper and lower anvils 40 and 42, the recessed portions 50 and 52 of the anvils 40 and 42 contact the outer surface 12 of the needle 10 to slightly compress the cross-sectional profile of the inner lumen 14. 14 is slightly compressed, the recessed surfaces 50 and 52 of the upper and lower anvils 40 and 42 prevent occlusion of the lumen 14 thereby preserving the flow efficiency of the needle 10.
([0023]) teaches a feature 30 is formed as the upper and lower anvils 40 and 42 are drawn towards one another, thereby compressing the needle 10 within opposing recessed surfaces 50 and 52.
([0018]) teaches that the process of crimping the needle 10 pinches and outwardly extends a portion of the needle's outer surface 12 to provide a feature or crimp 30, as shown in FIGS. 2A and 2B. Noting, that the feature or crimp 30 has an increased diameter of the tubular wall.
Regarding claim 8, 	
Further comprising inserting a stylus into the inner diameter of the needle
McKinnon teaches the following:
([0007]) teaches that a stylet or mandrel is inserted into the inner lumen of the needle prior to compressing the needle between the opposing anvils. The mandrel generally includes a cross-sectional profile that is the same as the cross-sectional profile of the inner lumen. ([0022]) Adding that in some embodiments the cross-sectional shape of the mandrel 70 is elliptical. In other embodiments, the cross-sectional shape of the mandrel 70 is generally round yet comprises an outward extension or protrusion (not shown)
                                                      
                                                    Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.B.) Claim(s) 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon
Regarding claim 2-4, 	
Wherein the compressive force causes at least a portion of the outer diameter of the tubular wall to buckle radially outwardly by at least 0.001 of an inch.
Wherein the compressive force causes a cross section of the outer diameter of tubular wall to form an asymmetrical curve.
Wherein a portion of the asymmetrical curve in proximity to the proximal end of the needle increases a diameter at a faster rate than a portion of the asymmetrical curve in proximity to the distal end of the needle.
McKinnon teaches the following:
([0025]) teaches that one of skill in the art will appreciate that the protruded surface 100 may include any profile shape, including, but not limited to, spherical, square, rectangular, elliptical, triangular, polyhedral, concave, convex, parabolic, and combinations thereof. ([0027]) adding that the methods of the present invention further permit the formation of multiple needle features having multiple shapes and dimensions as required by a user for a specific or general application. Accordingly, the methods of the present invention are adapted to provide useful, functional, and highly modifiable needle features on the outer surface of a needle. Accordingly, the ability to produce various types of shapes in the needles during crimping is understood to be disclosed. As such, a protruded surface comprising any shape including a polyhedral (asymmetrical curve) that is shaped radially outwardly, is understood to be disclosed.  Accordingly, the case law for change of shape may be recited for any perceived discrepancies regarding the shape implemented in the needle that is obtained during crimping, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. McKinnon discloses the claimed invention except for a protruded surface comprising an asymmetrical curve that is shaped radially outward. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a polyhedral protruded surface in the shape of a asymmetrical curve that is shaped radially outward, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of a polyhedral protruded surface in the shape of a asymmetrical curve that is shaped radially outward for the purpose of, providing a means for to enabling controlled passage of fluids between the outer surface of the needle and a catheter, ([0008])
Regarding claim 5, 	
Further comprising positioning a form configured to in proximity to the outer diameter of the needle between the distal portion and the proximal portion,Application No. 16/580,875 wherein the form is configured to inhibit expansion of the outer diameter of the tubular wall beyond a desired shape.

([0025]) the process of making the divot 92 displaces other portions of the outer surface 12 of the needle 10 to provide positive or outwardly protruding surfaces (not shown) that comprise a needle feature 30. Recalling, that ([0017]) teaches that opposing planar surfaces 44 and 46 have been modified over the prior art to include inwardly projecting recesses 50 and 52 having profiles that generally mirror the outer surface 12 of the needle 10. In some embodiments, the depth 60 of the recess 50 and/or 52 is selected to be greater than, or equal to one-half of the outer diameter of the needle 10. Additionally, in some embodiments the width 62 of the recess 50 and/or 52 is selected to be less than the outer diameter of the needle 10. With ([0018]) disclosing that when the recess 50 and/or 52 is selected to be less than one-half of the outer diameter of the needle 10, the needle 10 is compressed, or pinched between the upper and lower anvils 40 and 42, the recessed portions 50 and 52 of the anvils 40 and 42 contact the outer surface 12 of the needle 10 to slightly compress the cross-sectional profile of the inner lumen 14. Highlighting, ([0019]) which teaches that (FIG. 2B) is a perspective view of a crimped needle 10 is shown. The crimped portion 16 of the needle 10 may be configured to extend any length along the outer surface 12 of the needle 10. As such, the portion (length) of the crimp feature 30 is understood to be tailorable.
B.) Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over McKinnon, and in further view of Teng Teoh (US-2015/0,190,570, hereinafter Teoh)
Regarding claim 6, 	
Further comprising positioning an actuating mechanism proximal to the proximal portion prior to applying the compressive force.
McKinnon teaches the following:
As detailed above, it should be recalled that ([0007]) teaches that a stylet or mandrel is inserted into the inner lumen of the needle prior to compressing the needle between the opposing anvils. The mandrel generally includes a cross-sectional profile that is the same as the cross-sectional profile of the inner lumen. ([0022]) Adding that in some embodiments the cross-sectional shape of the mandrel 70 is elliptical. In other embodiments, the cross-sectional shape of the mandrel 70 is generally round yet comprises an outward extension or protrusion (not shown) Highlighting, that the presence of the mandrel prevents plastic deformation of the inner lumen cross-sectional profile thereby ensuring that a flow efficiency of the needle is preserved. As such, the implementation of a mandrel / object in the interior of the needle prior to compression is understood to impact the shape of the interior of the needle. 
Regarding Claim 6, McKinnon teaches the entirety of claim 1, including a method for creating a feature on a needle, the method comprises providing a crimping device having a first anvil and a second anvil, such that one may crimp a portion of the needle an outer surface of the needle between the first and second anvils, where the anvils 100 may include any profile shape, including, but not limited to, spherical, square, rectangular, elliptical, triangular, polyhedral, concave, convex, parabolic, and combinations thereof, ([0025]). However, McKinnon is silent on positioning an actuating mechanism proximal to the proximal portion of the needle.
 	In analogous art for a method for fabricating needle assemblies with valves, where the valve comprise a cylindrical walled structure and a disc with a plurality of slits and flaps are located in the interior cavity of the catheter hub in which the cylindrical walled structure defines an open proximal end, Teoh suggests details regarding implementation of a disc with an actuator disposed inside the interior cavity of the catheter hub and having a distal end sized and shaped to project into the open proximal end of the valve, and in this regard Teoh teaches the following:
(Claim 1) teaches that an actuator disposed inside the interior cavity of the catheter hub and having a distal end sized and shaped to project into the open proximal end of the valve. This arrangement is best seen in (Fig. 2). Adding that ([0015]) teaches that needle assembly can comprise a syringe which acts on a proximal end of the actuator, translating the actuator at least partially through the valve. As such, the actuator us understood to be a component of the valve assembly found proximal to the proximal portion. Highlighting, while no discrepancies are found regarding the positioning an actuating mechanism proximal to the proximal portion. The case law for the rearrangement of parts may be recited for any perceived differences, see In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975)
100 may include any profile shape, including, but not limited to, spherical, square, rectangular, elliptical, triangular, polyhedral, concave, convex, parabolic, and combinations thereof of McKinnon. By positioning an actuating mechanism proximal to the proximal portion of the needle, as taught by Teoh. Highlighting, implementation of an actuating mechanism proximal to the proximal portion of the needle allows for a needle assembly wherein the valve can move from a first position where the valve is open and the actuator is at least partially in an opening defined by the slits to a second position wherein the valve is closed, without application of any external force, ([0029]).
C.) Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over McKinnon, and in further view of Cindrich et al. (US-2005/0,080,378, hereinafter Cindrich)
Regarding claim 7, 	
Further comprising proximally sliding at least one of a needle tip capture mechanism or an actuator onto the needle cannula and over the feature after creation of the feature.
Regarding Claim 7, McKinnon teaches the entirety of claim 1, including a method for creating a feature on a needle, the method comprises providing a crimping device 100 may include any profile shape, including, but not limited to, spherical, square, rectangular, elliptical, triangular, polyhedral, concave, convex, parabolic, and combinations thereof, ([0025]). Adding, that McKinnon states that the needle feature may be configured for use in conjunction with a safety feature of a needle housing, ([0008]). However, McKinnon is silent on sliding at least one of a needle tip capture mechanism or an actuator onto the needle cannula and over the feature after creation of the feature. 	 In analogous art for the assembly of a medical needle that includes a needle cannula having a body and a tip. The tip is disposed at a distal end of the cannula. The assembly also including a static feature 35 is also provided on the needle 30 at a selected distance from the tip 32, ([0052]), Cindrich suggests details regarding the sliding a of a needle tip capture mechanism or an actuator onto the needle cannula and over the feature after creation of the feature, and in this regard Cindrich teaches the following:
([0050]-[0052]) teaches that the static feature 35 is designed such that it is not capable of passage through the proximal opening 14 of shield body 10 of the needle shield assembly 5, such as disclosed in( U.S. Pat. Nos. 5,558,651 and 5,215,528), both incorporated herein by reference. The static feature could be an increased diameter portion on the needle 30 (that is, an enlarged dimension, such as formed by a crimp, collar, enlarged diameter sleeve or ferrule), or a roughened 12 of the needle shield assembly 5. ([0063]) teaching that the needle shield assembly 5 includes a plate 53 having an aperture 14. The aperture 14 is sized to receive the needle 30 and to permit the needle shield assembly 5 to slide along the needle in an axial direction. The shield body 10 is attached to the plate 53 and extends distally from the plate. ([0064]-[0065]) adds to this discussion between the needle shield assembly and the static member. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production a method for creating a feature on a needle, the method comprises providing a crimping device having a first anvil and a second anvil, such that one may crimp a portion of the needle an outer surface of the needle between the first and second anvils, where the anvils may comprise a surface 100 may include any profile shape, including, but not limited to, spherical, square, rectangular, elliptical, triangular, polyhedral, concave, convex, parabolic, and combinations thereof of McKinnon. By utilizing a needle shield that may be slid onto the needle assembly, including the static feature (formed by crimping) as taught by Cindrich. Highlighting, implementation of a needle shield that may be slid onto the needle assembly, including the static feature (formed by crimping) provides a known means for locking onto the needle shield assembly, ([0052]).
                                                                       Conclusion
Wikipedia’s Article on Poisson’s Ratio – teaches that Poisson's ratio {\displaystyle \nu }(ν) (nu) is a measure of the Poisson effect, the deformation (expansion or contraction) of a material in ν) is the amount of transversal elongation divided by the amount of axial compression. As such, the deformations of materials.
Burkholz et al. (US-8,439,877) – teaches in the (Abstract) a cannula, such as an IV catheter introducer needle, that has a bi-directionally engageable crimp feature is described herein. The feature comprises a maximum outer diameter that is greater than an outer diameter of the cannula. Additionally, the feature comprises a proximal side and a distal side
MacKinnon et a. (US-2010/0,305,519)- teaches in the (Abstract) a cannula having a notch feature and a cannula feature that at least partially overlap each other is described herein. Generally, the cannula comprises a tubular shaft with a substantially constant outer diameter. The cannula feature comprises at least one surface that extends laterally past the cannula's outer diameter.
William Moulton (US-8,936,575) – teaches in the (Abstract) a needle tip shielding mechanism is described herein. The shielding mechanism comprises an outer housing, an inner housing, and a needle having a needle feature. Generally, the outer housing comprises at least one adapter-interlock feature. Moreover, the inner housing comprises a needle-feature capture mechanism, such as a washer feature, and a needle-tip capture mechanism, such as duckbilled tip barrier. 
Yiping Ma (US-2014/0,228,778) – teaches in the (Abstract) a multi-use intravenous infusion assembly is presented which includes a septum actuator having various features 
Vincent et al. (US-2014/0,276,462) – teaches in the (Abstract) a multiple-use intravenous (IV) catheter assembly septum and septum actuator. In particular, the present invention relates to an IV catheter assembly having a stationary septum actuator and a blood control septum, wherein the blood control septum is configured to slide within a catheter adapter of the IV catheter assembly between a compressed state and an uncompressed state.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715